Citation Nr: 0838386	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Hartford Regional 
Office (RO) in Newington, Connecticut.  In May 2008, the 
veteran provided testimony at a videoconference before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the claims folder.

The Board also notes that in the November 2006 decision, the 
RO denied what it construed as the veteran's petition to 
reopen a claim of entitlement to service connection for 
tinnitus and loss of hearing originally claimed as residuals 
of otitis media.  Notably, by rating action in August 1956, 
the RO denied the claim for service connection for tinnitus 
and loss of hearing.  The hearing loss in this claim was 
characterized as conductive hearing loss due to residuals of 
ear infection.  The veteran did not appeal that decision, and 
it became final.  

In May 2006, the veteran filed claims for service connection 
for hearing loss due to exposure to acoustic trauma in 
service and to reopen the 1956 claim as it related to 
tinnitus.  While the prior final denial in 1956 concerned 
conductive hearing loss due to ear infection, the current 
claim for bilateral hearing loss involves sensorineural 
hearing loss.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, the Board 
will treat the veteran's hearing loss claim as a new claim.

FINDINGS OF FACT

1.  In a March 1956 rating decision, the RO denied service 
connection for tinnitus; although notified of the denial, the 
veteran failed to initiate an appeal.

2.  Evidence associated with the claims file since the RO's 
1956 denial includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to establish a reasonable possibility of 
substantiating the claim for service connection for tinnitus.

3.  The veteran has current tinnitus that is etiologically 
related to service.  

4.  The veteran has current sensorineural hearing loss that 
is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Tinnitus was incurred as a result of active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Bilateral hearing loss disability was incurred as a 
result of active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a March 1956 rating decision, the RO denied service 
connection for; although notified of the denial, the veteran 
failed to initiate an appeal.  The record at that time 
reflected that the veteran had been examined by a VA 
physician, and the service treatment records had been 
reviewed.  The examiner concluded that the veteran's tinnitus 
was due to impacted cerumen and residuals of otitis media 
which he had prior to service.  The RO concluded that the 
veteran's tinnitus was not incurred in or aggravated by 
service.  

Evidence associated with the claims file since the RO's 1956 
denial includes testimony, VA and private treatment records, 
and medical opinion evidence.  The veteran testified that he 
had hearing loss and ringing in the ears which he attributed 
to exposure to ammunition fire in service.  He explained that 
he worked as a sewing machine salesman and an insurance 
salesman as a civilian, and he had no acoustic trauma other 
than that encountered in service.  He testified that he had 
used the rifle range without eat protection.  

In an October 2007 statement, Agnes Czibulka, M.D., an ear, 
nose and throat specialist, stated that the veteran was seen 
at that time with a 40 year history of tinnitus which started 
after noise exposure.  She also reported that the veteran's 
sensorineural hearing loss was typical of noise exposure and 
presbycusis.    

The Board finds this evidence both new and material.  
Therefore, the claim of entitlement to service connection for 
tinnitus is reopened.  

Thus, the Board turns to the analysis of both claims on the 
merits.  The current sensorineural hearing loss was not 
diagnosed until many years following service.  The current 
sensorineural hearing loss meets VA criteria for hearing loss 
disability, as demonstrated in an October 2007 audiogram.  
She appears to be linking both of the veteran's claimed 
disabilities to noise exposure.  As noted above, the veteran 
has testified that he had no history of significant noise 
exposure outside of his military service.  The Board notes 
that there is no medical opinion against either claim.  
Therefore, the Board finds that the evidence is at least 
equally balanced, or in equipoise, as to whether the current 
sensorineural hearing loss and tinnitus are etiologically 
related to acoustic trauma in service.  As such, service 
connection for bilateral hearing loss disability and tinnitus 
is in order.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.

Reopening of the claim for service connection for tinnitus is 
granted.

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


